Title: From George Washington to Clement Biddle, 29 January 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 29th Jany 1798

Your letter of the 16th has been received, & the Music Strings came safe.
If you conceive any advantage will result from a delay in the sale

of the old Coach, until the Spring, it will be quite agreeable to me that it should be postponed. To avoid the accumulating expence of Ho. room, and the injury such articles sustain by lying, & often by neglect & tossing about was my inducement to the disposal of it now. But it rests with you to chuse the time.
If the Plateaux are not sold, nor a probability of getting nearly what they cost—say currency for Sterling—I request that they may be carefully packed up and sent to me, together with the two smallest of the large groups of Porcelain, and the twelve single images (Arts & Sciences) with which my Table, on Public days, was ornamented. The large group (Apollo instructing the Shepherds) and the two Vases, may be sold for whatever they will fetch. Great care, by a skilful hand, must be used in packing the Porcelain, or all the delicate & finer parts will be broken off.
I have not yet heard (although it may have happened) of Ellwoods arrival at Alexandria. As Dobson’s bill is not exhibited, I am unapprized of what is charged in it, or of what is coming from him. My wish was, and still is, to have the second copy of all the volumes (as far as published, intended for my own use) of the Encyclopedia, to be neatly bound and sent to me, the last volume excepted, which he will retain to bind the remainder by (if more are yet to come) that all may be alike. If this is not the case, pray let it be so as soon as possible, and he shall receive the cost without delay.
I must again trouble you in forwarding the enclosed (after sealing) to Mr Kitt, and will say now, what I did not do on this subject in my former letter, and that is, that if you have any dereliction to the business, be frank in declarg ⟨it⟩.
Inclosed is a letter, & receipt of Doctr Barton’s for Sixty dollars which I pray you to receive, if you can, and place to my credit; but I inform you before hand, that you will never get a copper of it if it depends upon him alone. You will perceive by the letter, that the money borrowed, was, punctually, to be returned in a month. After waiting near, or quite a year, he was applied to, and then, I was, assuredly, to have it in two or three days; after as many months waiting; without hearing a tittle from him applications were again made & the same answers have been received and so it went on until the Scenes of my Public life were closed and he was informed that I was desirous of adjusting all my pecuniary matters in Philadelphia before I left it when the most solemn assurance (without any intention, I am persuaded, to fulfil it) were given that the money should be instantly paid.

It is necessary for me to observe here that Doctr Barton is an entire stranger to me. Never, to my knowledge, or recollection, did I ever exchange a word with him in my life, nor should I know him if I was to see him. I did by him (supposing from his connections that he was a man of honour) as I had done by many others, although I found it not a little difficult to make all my receipts in addition to my compensation, keep pace with my expenditures—that is—to advance a little money (not on Usury) for immediate purposes.
It is not my wish (nor will I) for so trifling a sum, have my name called in a Court of Justice; but (and as his promises alone you may be assured will deceive you) I would suggest the expediency of your obtaining his note, with security, for payment of the nett sum of Sixty dollars, (and I want no more lest it should be conceived that interested motives induced the loan) and then, at the expiration of whatever credit is given, call upon that Security if the money is not punctually paid by Barton. This, if the latter has credit⟨,⟩ to obtain the former he cannot object to. With esteem & regard I am Dear Sir—Yr Obedt Servt

Go: Washington


P.S. If you could send me samples of some of the best German Oznabrgs with the prices marked thereon, by the Ell, it would enable me to decide, whether to purchase in Philadelphia or Alexandria. I may, probably, require a thousand Ells.
In some of the late Philadelphia Gazettes I have seen advertised a number of Passengers from Hamburgh, who are to make their own contracts. Among these it is said there are Clerks in different Languages. If one could be had, who was competent in English; who is master of a fair hand in English character; and who has testimonials as to his sobriety, morals & general good character—such in short as would satisfy you, were you in want of such a Person—I should be glad to contract with him on as long terms as could be obtained, having a great deal of copying to do. And if a complete Country blacksmith—one who knows how to make Ploughs, and all other impliments for a farm would be acceptable also. G. W——n

